Citation Nr: 1518621	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-21 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected cervical spine and lumbar spine disorders.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1991 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center located in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim of service connection for depression, the Veteran, at the time of his Janaury 2015 hearing, testified that he had been receiving treatment for his depression since 2011 at the Slidell VA medical facility.  The Board observes that the RO, in its August 2013 statement of the case, indicated that it had reviewed VA treatment reports from April 2011 to June 2013.  A review of the virtual records located in both VBMS and Virtual VA- the Board's electronic records systems- does not reveal that the above-mentioned records have been associated with the record.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  As this matter is in remand status, an attempt should be made to associate with the record all VA treatment records from the New Orleans/Slidell VA treatment facilities from 2011 to the present.

As it relates to the claim of service connection for depression, the Board notes that while the RO obtained an opinion as to the etiology of the Veteran's depression and its relationship to his service-connected cervical and lumbar spine disorders in March 2011, the examiner did not address the question of aggravation of the claimed depression due to the service-connected cervical and lumbar spine disorders.  The Board further observes that the Veteran appeared to be raising the issue of service connection for depression on a direct basis at the time of his January 2015 hearing.  While the examiner appeared to note the passage of time between the Veteran's period of service and the first diagnosis of depression, an opinion with regard to direct service connection was not rendered.  Given the foregoing, the Veteran should be afforded an additional VA examination, with the examiner rendering an opinion as to whether the Veteran's current psychiatric disorders, to include depression, are related to his period of service and/or caused/aggravated by his service-connected cervical and lumbar spine disorders.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the claim of a TDIU, the Board notes that at the time of his Janaury 2015 hearing, the Veteran testified that his hours working as a barber had greatly diminished over the years as a result of his service-connected cervical and lumbar spine disorders to the point that it was now not even considered part-time.  

The Board further notes that the TDIU is inextricably intertwined with the above issue of service connection for depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from any VA facilities identified by the Veteran, to include the Slidell VA outpatient facility, from 2011 to the present.  

2.  Schedule the Veteran for a VA psychiatric examination, by a physician, to determine the nature and etiology of any current psychiatric disorder, to include depression.  The examiner is requested to review the claims file and provide the following opinions:

What are the Veteran's current psychiatric disorders, to include depression?

For any psychiatric disorder that is identified, to include depression, the examiner is requested to indicate whether it is at least as likely that it is related to his period of service.

If not, is it at least as likely as not that any current psychiatric disorder, to include depression, is caused by the Veteran's service-connected cervical and/or lumbar spine disorders?

If not, is at least as likely as not that the Veteran's current psychiatric disorders, to include depression, are aggravated (permanently worsened) by the service-connected cervical and lumbar spine disorders?  

A rationale is requested for any opinions that are rendered.

3.  Readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




